Citation Nr: 0530560	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


(The issues of entitlement to service connection for muscle 
tension headaches and entitlement to a compensable initial 
evaluation for rhinitis will be the subject of a separate 
decision issued simultaneously herewith under the same docket 
number.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to May 
1994.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 1999, it was remanded to the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) for further development and 
readjudication.  A supplemental statement of the case was 
issued in September 2004, and the case was returned to the 
Board for appellate review.  

In May 2005, the veteran appeared personally at a hearing 
conducted at the RO before one of the undersigned Veterans 
Law Judges.  The issues that were addressed at that hearing 
included the issue that is the subject of this remand, namely 
entitlement to service connection for bilateral hearing loss.  
It is also noted, however, that in June 1999, the veteran had 
appeared at an earlier video conference hearing conducted at 
the RO before another one of the undersigned Veterans Law 
Judges.  The issues that were addressed at that hearing had 
also included entitlement to service connection for bilateral 
hearing loss.  Because these two hearings were held before 
two different Veterans Law Judges, it is necessary that the 
issue of entitlement to service connection for bilateral 
hearing loss be reviewed by a three judge panel that includes 
the two Veterans Law Judges who conducted the referenced 
hearings.  

On the other hand, because the issues of entitlement to 
service connection for muscle tension headaches and 
entitlement to a compensable evaluation for rhinitis had only 
been addressed at the May 2005 hearing, those issues need 
only be considered by the Veterans Law Judge who conducted 
that hearing.  As such, they will be the subject of a 
separate decision issued simultaneously herewith under the 
same docket number.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The veteran underwent VA audio examination in August 2004 
based upon a prior request of the Board in a September 1999 
remand.  The primary purpose of the examination was to obtain 
an opinion that was adequate for the purpose of determining 
whether the veteran has bilateral hearing loss that is 
related to his military service.  Because the veteran's 
primary language is Spanish, it was specifically requested in 
the 1999 remand that all indicated special studies, to 
include audiometric evaluation with Maryland CNC testing, 
should be conducted in Spanish.  The report of the August 
2004 examination, however, indicated that "word lists were 
presented in English, as CNC recordings in Spanish were not 
available."  

In March 2005, the veteran's representative submitted a 
statement in support of the veteran's claim.  In that 
statement, it was disclosed that the Tampa VA Compensation 
and Pension Service had indicated to the representative that 
at least some parts of the audiometric examination can be 
administered in Spanish at the University of South Florida, 
the facility used by the RO for audiometric testing.  

Given the discrepancies in the record with respect to the 
failure of the VA audiometric examination to include testing 
(particularly in word recognition) in the Spanish language as 
requested in 1999, the Board finds that a remand is 
unavoidable in this instance.  The Board is restrained by 
CAVC precedent from proceeding without the AMC having 
followed all of VA's own directives.  38 C.F.R. § 19.31 
(1998); Stegall v. West, 11 Vet. App. 268 (1998).  

Secondly, in December 2004, additional evidence was received 
and associated with the claims file.  This evidence consisted 
of lay statements from the veteran's spouse and acquaintances 
that attribute the veteran's hearing loss to service.  
Although the weight of this lay evidence has yet to be 
determined, clearly, it is evidence that is pertinent to the 
issue of entitlement to service connection for bilateral 
hearing loss.  

According to pertinent regulatory criteria, a supplemental 
statement of the case will be issued and furnished to an 
appellant and his or her representative, following the 
receipt of additional pertinent evidence after a statement of 
the case or the most recent supplemental statement of the 
case has been issued and before the appeal is certified and 
transferred to the Board.  38 C.F.R. § 19.31 (2004).  Since 
the additional evidence is relevant to the issue of 
entitlement to service connection for bilateral hearing loss, 
the RO must review the newly received evidence and issue an 
appropriate supplemental statement of the case if the benefit 
cannot be granted.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility or 
private medical facility for the veteran 
to be afforded an audiometric examination 
by an appropriate physician (conducted on 
a fee basis, if necessary) to show the 
nature, extent, and etiology of any 
bilateral hearing disorder(s) which may 
be present.  It is critical that the 
arrangements made insure that the 
audiometric evaluation with Maryland CNC 
testing be conducted in Spanish.  

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner 
must annotate the examination report 
that the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.  Again, 
it is critical that the Maryland CNC 
testing, specifically, the word 
recognition testing, be conducted in 
the Spanish language.  
The examiner must address the 
following medical questions:
Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that the veteran has a current 
bilateral hearing loss disorder, and 
if so, is it unlikely, likely, or at 
least as likely as not (examiner to 
choose one) that such bilateral 
hearing loss disorder is of service 
onset or otherwise related thereto, or 
is proximately due to or the result of 
a service-connected disorder (to 
include tinnitus), to include 
aggravation by a service-connected 
disability?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the VBA AMC should review the 
requested examination reports and 
required testing and medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss, specifically considering all 
pertinent evidence added to the record 
since the September 2004 supplemental 
statement of the case (SSOC).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2004).



			
	STEVEN L. COHN	A. BRYANT
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

